Exhibit 10.5

[cfnlogo10qa01a02.jpg]
CAREFUSION CORPORATION
RESTRICTED STOCK UNITS AGREEMENT FOR DIRECTORS
On [date of grant] (the “Grant Date”), CareFusion Corporation, a Delaware
corporation (the “Company”), has awarded to [Director name] (“Awardee”), [# of
Shares] Restricted Stock Units (the “Restricted Stock Units” or “Award”) and
each such Restricted Stock Unit represents an unfunded, unsecured promise of the
Company to deliver one share of common stock, par value $0.01 per share, of the
Company (a “Share”) to Awardee as set forth herein. The Restricted Stock Units
have been granted pursuant to the CareFusion Corporation 2009 Long-Term
Incentive Plan (the “Plan”), and shall be subject to all provisions of the Plan,
which are incorporated herein by reference, and shall be subject to the
following provisions of this Restricted Stock Units Agreement (this
“Agreement”). Capitalized terms used in this Agreement which are not
specifically defined herein will have the meanings ascribed to such terms in the
Plan.
1. Vesting. The Restricted Stock Units shall vest on the first anniversary of
the Grant Date (the “Vesting Date”), subject to the provisions of this
Agreement, including those relating to the Awardee’s continued service on the
Company’s Board of Directors (the “Board”). Notwithstanding the foregoing, in
the event that a Change of Control which constitutes a change in control event
as defined under Section 409A(a)(2)(A)(v) of the Code occurs prior to the
Vesting Date, the Restricted Stock Units shall vest in full.
2. Transferability. The Restricted Stock Units shall not be transferable.
3. Termination of Service on the Board. If the Awardee ceases to be a member of
the Board for any reason other than Awardee’s death prior to the vesting in full
of the Restricted Stock Units, any unvested portion of such Restricted Stock
Units shall be forfeited by Awardee. If the Awardee ceases to be a member of the
Board by reason of Awardee’s death, any unvested portion of such Restricted
Stock Units shall vest in full and not be forfeited.
4. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall include disclosing or using in any capacity other
than as necessary in the performance of duties as a Director of the Company any
confidential information, trade secrets or other business sensitive information
or material concerning the Company or its subsidiaries (collectively, the
“CareFusion Group”); violation of Company policies, including but not limited to
conduct which would constitute a breach of any certificate of compliance or
similar attestation/certification signed by Awardee; directly or indirectly
employing, contacting concerning employment, or participating in any way in the
recruitment for employment of (whether as an employee, officer, director, agent,
consultant or independent contractor), any person who was or is an employee,
representative, officer, or director of any entity in the CareFusion Group at
any time within the twelve (12) months prior to the termination of service on
the Board; any action by Awardee and/or Awardee’s representatives that either
does or could reasonably be expected to undermine, diminish or otherwise damage
the relationship between the CareFusion Group and any of its customers,
potential customers, vendors and/or suppliers that were known to Awardee; and
breaching any provision of any benefit or severance agreement with a member of
the CareFusion Group. As used in this Agreement, “Competitor Triggering Conduct”
shall include, either during Awardee’s service as a Director or within one year
following Awardee’s termination of service on the Board, accepting employment
with or serving as a consultant, advisor, or any other capacity to an entity
that is in competition with the business conducted by any member of the
CareFusion Group (a “Competitor”) including, but not limited to, employment or
another business relationship with any Competitor if Awardee has been introduced
to trade secrets, confidential information or business sensitive information
during Awardee’s service as a Director of the Company and such information would
aid the Competitor because the threat of disclosure of such information is so
great that, for purposes of this Agreement, it must be assumed that such
disclosure would occur. For purposes of this Agreement, the nature and extent of
Awardee’s activities, if any, disclosed to and reviewed by the Governance and
Compliance Committee of the Board (the “Governance Committee”) prior to the date
of Awardee’s termination of service on the Board shall not, unless specified to
the contrary by the Governance Committee in a written notice given to Awardee,
be deemed to be Competitor Triggering Conduct. The Committee shall resolve in
good faith any disputes concerning whether particular conduct constitutes
Triggering Conduct or Competitor Triggering Conduct, and any such determination
by the Committee shall be conclusive and binding on all interested persons.



--------------------------------------------------------------------------------



 
5. Special Forfeiture/Repayment Rules. For so long as Awardee continues as a
Director of the Company and for three years following Awardee’s termination of
service on the Board regardless of the reason, Awardee agrees not to engage in
Triggering Conduct. If Awardee engages in Triggering Conduct during the time
period set forth in the preceding sentence or in Competitor Triggering Conduct
during the time period referenced in the definition of Competitor Triggering
Conduct set forth in Paragraph 5 above, then:
(a) any Restricted Stock Units that have not yet vested or that vested within
the Look-Back Period (as defined below) with respect to such Triggering Conduct
or Competitor Triggering Conduct and have not yet been settled by a payment
pursuant to Paragraph 6 hereof shall immediately and automatically terminate, be
forfeited, and cease to exist; and
(b) Awardee shall, within 30 days following written notice from the Company, pay
to the Company an amount equal to (x) the aggregate gross gain realized or
obtained by the Awardee resulting from the settlement of all Restricted Stock
Units pursuant to Paragraph 6 hereof (measured as of the settlement date (i.e.,
the market value of the Restricted Stock Units on such settlement date)) that
have already been settled and that had vested at any time within three years
prior to the Triggering Conduct (the “Look-Back Period”), minus (y) $1.00. If
Awardee engages only in Competitor Triggering Conduct, then the Look-Back Period
shall be shortened to exclude any period more than one year prior to Awardee’s
termination of service on the Board, but including any period between the time
of Awardee’s termination of service on the Board and the time Awardee engaged in
Competitor Triggering Conduct. Awardee may be released from Awardee’s
obligations under this Paragraph 5 only if the Committee (or its duly appointed
designee) authorizes, in writing and in its sole discretion, such release.
Nothing in this Paragraph 5 constitutes a so-called “noncompete” covenant.
However, this Paragraph 5 does prohibit certain conduct while Awardee is
associated with the CareFusion Group and thereafter and does provide for the
forfeiture or repayment of the benefits granted by this Agreement under certain
circumstances, including but not limited to the Awardee’s acceptance of
employment with a Competitor. Awardee agrees to provide the Company with at
least ten (10) days written notice prior to directly or indirectly accepting
employment with or serving as a consultant, advisor, or in any other capacity to
a Competitor, and further agrees to inform any such new employer, before
accepting employment, of the terms of this Paragraph 5 and of the Awardee’s
continuing obligations contained herein. No provision of this Agreement shall
diminish, negate, or otherwise impact any separate noncompete or other agreement
to which Awardee may be a party, including but not limited to any certificate of
compliance or similar attestation/ certification signed by Awardee; provided,
however, that to the extent that any provisions contained in any other agreement
are inconsistent in any manner with the restrictions and covenants of Awardee
contained in this Agreement, the provisions of this Agreement shall take
precedence and such other inconsistent provisions shall be null and void.
Awardee acknowledges and agrees that the restrictions contained in this
Paragraph 5 are being made for the benefit of the Company in consideration of
Awardee’s receipt of the Restricted Stock Units, in consideration of exposing
Awardee to the Company’s business operations and confidential information, and
for other good and valuable consideration, the adequacy of which consideration
is hereby expressly confirmed. Awardee further acknowledges that the receipt of
the Restricted Stock Units and execution of this Agreement are voluntary actions
on the part of Awardee, and that the Company is unwilling to provide the
Restricted Stock Units to Awardee without including the restrictions and
covenants of Awardee contained in this Agreement. Further, the parties agree and
acknowledge that the provisions contained in this Paragraph 5 are ancillary to
or part of an otherwise enforceable agreement at the time the agreement is made.
6. Payment. (a) Subject to the provisions of Paragraphs 4 and 5 of this
Agreement and Paragraphs (b) and (c) below, and unless Awardee makes an
effective election to defer receipt of the Shares represented by the Restricted
Stock Units, as soon as practicable, and in no event later than thirty days,
following the date of vesting of the Restricted Stock Units, Awardee shall be
entitled to receive from the Company the Shares represented by the Restricted
Stock Units. Elections to defer receipt of the Shares beyond the date of
settlement provided herein may be permitted in the discretion of the Committee
pursuant to procedures established by the Company in compliance with the
requirements of Section 409A of the Code.
(b) Death. Notwithstanding anything herein to the contrary, in the event that
the Restricted Stock Units vest prior to the Vesting Date as a result of the
death of Awardee, then Awardee’s estate shall be entitled to receive the
corresponding Shares from the Company as soon as practicable, and in no event
later than thirty days, following the date of such vesting.
(c) Change of Control. Notwithstanding anything herein to the contrary, in the
event that the Restricted Stock Units vest prior to the Vesting Date as a result
of a Change of Control, then Awardee shall be entitled to receive the
corresponding Shares from the Company as soon as practicable, and in no event
later than thirty days, following the date of such vesting.
7. Dividend Equivalents. Awardee shall not be entitled to receive any cash
dividends on the Restricted Stock Units. However, to the extent the Company
determines to pay a cash dividend with respect to Shares (a “Dividend”) between
the Grant Date and the settlement of the Restricted Stock Units pursuant to
Paragraph 6 hereof, an Awardee shall, with respect to each Restricted Stock
Unit, be entitled to receive a cash payment from the Company (a “Dividend
Equivalent Payment”) in an

2

--------------------------------------------------------------------------------



amount equal to the per Share amount of the Dividend. For Dividends with a
record date prior to the Vesting Date, the applicable Dividend Equivalents
Payments shall be subject to the same vesting requirements as, and paid at the
time of settlement of, the underlying Restricted Stock Units. For Dividends with
a record date after the Vesting Date, the applicable Dividend Equivalent
Payments shall be paid on the Dividend payment date. Elections to defer receipt
of Dividend Equivalent Payments beyond the date of payment provided herein may
be permitted in the discretion of the Committee pursuant to procedures
established by the Company in compliance with the requirements of Section 409A
of the Code.
8. Right of Set-Off. By accepting these Restricted Stock Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee that are
not treated as “non-qualified deferred compensation” under Section 409A of the
Code by any member of the CareFusion Group from time to time (including, but not
limited to, amounts owed to Awardee as Director annual retainer fees, meeting
fees or other fringe benefits) to the extent of the amounts owed to the
CareFusion Group by Awardee under this Agreement.
9. No Stockholder Rights. Awardee shall have no rights of a stockholder with
respect to the Restricted Stock Units, including, without limitation, any right
to vote the Shares represented by the Restricted Stock Units.
10. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Delaware, without regard
to principles of conflicts of law, except to the extent superseded by the laws
of the United States of America. The parties agree and acknowledge that the laws
of the State of Delaware bear a substantial relationship to the parties and/or
this Agreement and that the Restricted Stock Units and benefits granted herein
would not be granted without the governance of the Agreement by the laws of the
State of Delaware. In addition, all legal actions or proceedings relating to
this Agreement shall be brought exclusively in state or federal courts located
in the State of Delaware, and the parties executing this Agreement hereby
consent to the personal jurisdiction of such courts. Awardee acknowledges that
the covenants contained in Paragraphs 4 and 5 of this Agreement are reasonable
in nature, are fundamental for the protection of the Company’s legitimate
business and proprietary interests, and do not adversely affect the Awardee’s
ability to earn a living in any capacity that does not violate such covenants.
The parties further agree that, in the event of any violation by Awardee of any
such covenants, the Company will suffer immediate and irreparable injury for
which there is no adequate remedy at law. In the event of any violation or
attempted violations of the restrictions and covenants of Awardee contained in
this Agreement, the Company shall be entitled to specific performance and
injunctive relief or other equitable relief, including the issuance ex parte of
a temporary restraining order, without any showing of irreparable harm or
damage, such irreparable harm being acknowledged and admitted by Awardee, and
Awardee hereby waives any requirement for the securing or posting of any bond in
connection with such remedy, without prejudice to the rights and remedies
afforded the Company hereunder or by law. In the event that it becomes necessary
for the Company to institute legal proceedings under this Agreement, Awardee
shall be responsible to the Company for all costs and reasonable legal fees
incurred by the Company with regard to such proceedings. Any provision of this
Agreement which is determined by a court of competent jurisdiction to be invalid
or unenforceable should be construed or limited in a manner that is valid and
enforceable and that comes closest to the business objectives intended by such
provision, without invalidating or rendering unenforceable the remaining
provisions of this Agreement.
11. Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. To the extent permitted by applicable
law, including the Delaware General Corporation Law, the Committee may delegate
its functions under this Agreement to an officer of the Company designated by
the Committee (hereinafter the “designee”). In fulfilling its responsibilities
hereunder, the Committee or its designee may rely upon documents, written
statements of the parties, or such other material as the Committee or its
designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its designee and that any decision of the
Committee or its designee relating to this Agreement, including without
limitation whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding.
12. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Stock Units, participation in the Plan or future restricted stock
units that may be granted under the Plan by electronic means. Awardee hereby
consents to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company, including the acceptance
of Restricted Stock Unit grants and the execution of Restricted Stock Unit
agreements through electronic signature.
13. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company shall
be in writing and shall be deemed sufficient if delivered by hand, nationally

3

--------------------------------------------------------------------------------



recognized overnight courier, or certified or registered mail, return receipt
requested, postage prepaid, and shall be effective upon delivery to the Company
at the address set forth below:
CareFusion Corporation
3750 Torrey View Court
San Diego, CA 92130
Attention: General Counsel
 
All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and shall be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and shall be
effective upon delivery to the Awardee.
 
 
 
 
CAREFUSION CORPORATION
 
 
By:
 
 Kieran T. Gallahue
 
 
Its:
 
 Chairman and Chief Executive Officer




4

--------------------------------------------------------------------------------



ACCEPTANCE OF AGREEMENT
Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; (b) voluntarily and knowingly accepts this Agreement and the
Restricted Stock Units granted to him or her under this Agreement subject to all
provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding “Triggering Conduct/Competitor Triggering Conduct” and
“Special Forfeiture/Repayment Rules” set forth in Paragraphs 4 and 5 above; and
(c) represents that he or she understands that the acceptance of this Agreement
through an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed the Agreement. Awardee further
acknowledges receiving a copy of the Company’s most recent annual report to
stockholders and other communications routinely distributed to the Company’s
stockholders and a copy of the Plan Prospectus dated August 31, 2009 pertaining
to the Plan.
 
 
 
Awardee’s Signature
 
 
Date

 



